Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on November 23, 2021 have been entered and considered. Claims 4 – 6, 8 - 9 and 11 – 19 have been canceled. New claims 20 – 28 have been added. Claims 1 – 3, 7, 10, and 20 – 28 are pending in this application.  – 15 and 18 - 21 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Zakikhani as detailed in Office action dated May 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 7, 10, and 20 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, it is unclear if the molar ratio is defined as (a)/(b) + (c) or as (a)/[(b) + (c)]. For examination purposes, the examiner considers that the molar ratio is defined as (a)/(b) + (c).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35  U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7, 10, and 20 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zakikhani et al. US 5,688,429 (Zakikhani).

Considering claims 1 – 3, 7, 10 and 20 – 28, Zakikhani teaches at [Col. 1, 58 – 67 and Col. 2, 1 – 22] a composition adapted to coffer flame-retardant and fabric-softening properties on a textile material, in which said composition comprises the product obtained by the reaction of (a) a tetrakis (hydroxyorgano) phosphonium sulfate or THPS, such as tetrakis (hydroxymethyl) phosphonium sulfate; (b) an amide selected from the group consisting of urea and thiourea; and (c) an aliphatic, hydroxyl-reactive compound containing at least one alkyl group having from 12 to 30 carbon atoms, such as amine. Further, Zakikhani teaches a method for making the aforesaid composition, in which the method comprises the following stages: 
(i) placing the THPS (a) in a vessel and adjusting its pH to about 6.0 by the addition of an inorganic base; (ii) dissolving in the THPS salt/base solution the amide (b); (iii) adding the compound (c) to the mixture [(a)+(b)]; (iv) maintaining the mixture [(a)+(b)+(c)] at an appropriate temperature for a time sufficient to bring about the formation of a condensation product between (a) and (b); (v) cooling the product; and (vi) adding sufficient water to the product to make a stable solution of said product.
Moreover, Zakikhani is silent regarding the limitation in claims 1 and 4, requiring that the formaldehyde content in the composition is less than 0.1 and 0.01 %. However, because the prior art composition is prepared by the same components in the same process, this property is expected to be inherently present in Zakikhani’s composition.  


As to the claimed pH range, although Zakikhani recognizes that that the adjustment of the pH of the THPS to about 6.0 may render the salt more reactive towards the organic nitrogen compound, and that this may have an effect in the softness or drape of the treated fabrics; Zakikhani does not recognize adjusting the pH at values between 5.0 and 5.7. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize the pH value of the THPS solution since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 
As to the limitation directed to the molar ratio of the composition’s components, Zakikhani teaches at [Col. 3, 64] that in Example 1, the molar ratio of THPC: urea: n-octadecylamine was 2.5:0.95:0.05. Thus, rendering obvious the additional limitation in the subject claims. 

As to the new limitation in claims 7 and 10, requiring that in step 1.3 or 2.5, the mixture obtained in said step (1.2) to react at a temperature lower than 100°C, 
and for a period of time from 0.5 hour to 4 hours, wherein the molar ratio of (a) / (b) is in a range from 1.5: 1 to 4:1, Zakikhani recognizes the need of maintaining the mixture [(a)+(b)+(c)] at an appropriate temperature for a time sufficient to bring about the formation of a condensation product between (a) and (b), and teaches in the examples temperatures between 105 and 130 degrees C. Further, Zakikhani recognizes in stage (iv) of the method, that the mixture may, for example, be maintained at reflux temperature for 3 to 4 hours. This stage may be carried out at atmospheric pressure or at a pressure higher than atmospheric, e.g. around 1.25 bar. Therefore, it would have been obvious to one of skill in the art before the effective filing dated of this application to select a particular pressure/temperature setting, including temperatures below 100 degrees C in Zakikhani’s process when it is desired to optimize the formation of a . 

Response to Arguments

Applicant's amendments and accompanying remarks filed on November 23, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Zakikhani as detailed in Office action dated May 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the Zakikhani reference have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 103 rejection over Zakikhani on the basis that the examiner cited in error in last Office action a distinguishing feature of the claimed invention from Zakikhani is that the claimed invention recites that the condensate composition possesses a free formaldehyde content of less than 0.1% by weight. To the contrary, Zakikhani is concerned with technical solutions to confer not only flame-retardency on textile materials, but also enhanced fabric softening properties. See Zakikhani’s page 2, lines 23-27. Zakikhani never identifies or recognizes formaldehyde content of the condensate as a problem

In response, the examiner submits that said arguments are misplaced. In last Office action, the examiner did not cited as a distinguishing feature the formaldehyde content in Zakikhani, the examiner submits that in the mentioned Office action, the examiner stated the facts supported by MPEP 2112.01 II: 
COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Moreover, as it has been stablish in the rejection above, the composition suggested by Zakikhani meets all chemical and compositional requirements in the instant claims. Therefore, it must have the same properties. 

In response to arguments directed to the prior art examples, the examiner submits that it has been held that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123; and 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786